Case 3:19-cv-19323-FLW-ZNQ Document 9-2 Filed 02/06/20 Page 1 of 2 PageID: 55



GURBIR S. GREWAL
ATTORNEY GENERAL OF NEW JERSEY
R.J. Hughes Justice Complex
P.O. Box 112
25 Market Street
Trenton, New Jersey 08625-0112
Attorney for Defendants State of New Jersey, New Jersey State
Police, Attorney General of the State of New Jersey, Gurbir Grewal,
New Jersey Department of Law and Public Safety, Colonel Patrick A.
Callahan

By:   Suzanne Davies
      Deputy Attorney General
      (609) 633-3985
      Suzanne.davies@law.njoag.gov

                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                          VICINAGE OF TRENTON


 FRANKLIN ARMORY, INC,

                   Plaintiff,                    Civil Action No.
                                                19-19323 (FLW/ZNQ)
              v.

 STATE OF NEW JERSEY, et al,                            ORDER

                   Defendant.


      THIS MATTER having come before the Court on the motion of

Gurbir S. Grewal, Attorney General of New Jersey, by Suzanne

Davies, Deputy Attorney General, on behalf of Defendants State of

New Jersey, New Jersey State Police, Attorney General of the State

of New Jersey, Gurbir Grewal, New Jersey Department of Law and

Public Safety, Colonel Patrick A. Callahan           pursuant to Fed. R.

Civ. P. 6(b)(1)(B); and the Court having considered the papers
Case 3:19-cv-19323-FLW-ZNQ Document 9-2 Filed 02/06/20 Page 2 of 2 PageID: 56



submitted herein, this matter being decided under Fed. R. Civ. P.

78, and for good cause shown:



      IT IS on this __________ day of _______________, 20___;



      ORDERED that Defendants State of New Jersey, New Jersey State

Police, Attorney General of the State of New Jersey, Gurbir Grewal,

New Jersey Department of Law and Public Safety, Colonel Patrick A.

Callahan are hereby granted a thirty-day (30) extension to answer,

move or otherwise reply to Plaintiff’s Amended Complaint on or

before March 7, 2020.




                                   __________________________________
                                   HONORABLE Zahid N. Quraishi
                                   United States Magistrate Judge
